Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5 and 9-17 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on May 4, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-5 and 9-17 under 35 U.S.C. 103 as stated in the Office action dated March 21st, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al. (US Pub. 2016/0332227 A1) in view of JP (2014-156634 A).
	With respect to claims 1-5 and 9-17, Tsubota et al. (‘227 A1) discloses a copper powder for additive manufacturing (i.e. 3D printing as claimed) comprising by mass less than 0.05% oxygen (i.e. less than 500 wt. ppm oxygen) and having an average particle size of 5-50 µm (abstract, paragraphs [0040] and [0049]). The ranges of the oxygen concentration and particle size disclosed by Tsubota et al. (‘227 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Tsubota et al. (‘227 A1) with an expectation of success because Tsubota et al. (‘227 A1) disclosed the same utility over the entire disclosed range. Tsubota et al. (‘227 A1) does not specify an oxide coating on a surface of the copper powder as claimed. JP (‘634 A) discloses forming an oxide coating on a copper powder to increase adhesion efficiency to a substrate (abstract and paragraph [0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an oxide coating on a surface of the copper powder of Tsubota et al. (‘227 A1) as disclosed by JP (‘634 A) in order to increase adhesion efficiency to a substrate as disclosed by JP (‘634 A). Tsubota et al. (‘227 A1) in view of JP (‘634 A) does not specify the index and repose angle as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Tsubota et al. (‘227 A1) in view of JP (‘634 A)’s copper powders are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same index and the same repose angle as claimed would be expected with the claimed and Tsubota et al. (‘227 A1) in view of JP (‘634 A)’s copper powders.
Response to Arguments
4.	The applicant’s arguments filed on May 4, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that the oxide coating itself does not increase the adhesion. In response, the examiner notes that JP (‘634 A) discloses that a desorption of an oxide coating would lead to a decrease in the adhesion while an oxide coating without the desorption would improve the adhesion (paragraph [0010]), indicating clearly that the oxide coating remaining on the copper particles at least contributes to an improvement of the adhesion.
Second, the applicant argues that a collision between a copper particle and a substrate is impossible during additive manufacturing. In response, the examiner notes that how to spread copper particles on a table or a previously formed layer disclosed by Tsubota et al. (‘227 A1) (paragraphs [0062] and [0068]) is a process limitation. The applicant’s argument is not commensurate with the scope of instant product claims. Furthermore, the cold spray disclosed by JP (‘634 A) has been applied as an additive manufacturing process too.
Third, the applicant argues that the metal powder does not need to adhere to a substrate. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. The examiner notes that JP (‘634 A) discloses that copper particles are adhered to a surface of a substrate and to each other (paragraph [0014]) which are known to be desirable in an additive manufacturing process to prevent any unwanted shifts between a bottom layer and a substrate and between layers.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


5/10/2022